Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.:

BRYCE WATKINS,

        Plaintiff,
v.

DOUGLAS COUNTY, COLORADO;
BRIAN WUNDERLICH, in his individual capacity;
KEVIN NICHOLS, in his individual capacity; and
TAMMY BLACK, in her individual capacity,

        Defendants.


                             COMPLAINT AND JURY DEMAND


        Plaintiff, Bryce Watkins, through his attorneys, Michael P. Fairhurst and David A. Lane

of KILLMER, LANE & NEWMAN, LLP, brings this Complaint and Jury Demand against Defendants

Douglas County, Colorado, Brian Wunderlich, Kevin Nichols, and Tammy Black, and states as

follows in support:

                                    I.      INTRODUCTION

        1.      Under the Fourth Amendment to the United States Constitution, “a man's home is

his castle [to the point that t]he poorest man may in his cottage bid defiance to all the forces of

the Crown.” Georgia v. Randolph, 547 U.S. 103, 126 (2006) (alterations in original) (internal

quotation marks omitted). “We have … lived our whole national history with an understanding

of [that adage].” Id.

        2.      The Douglas County Sheriff’s Office (“DCSO”) Defendants, however,

disregarded this and other clearly established law that lies at the core of the Fourth Amendment’s

protections by arbitrarily storming into Plaintiff Bryce Watkins’ home without a search warrant,


                                                  1
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 2 of 24




and then unjustifiably beating him inside, despite lacking any circumstances, exigent or

otherwise, to justify their objectively unreasonable conduct.

        3.      A state of Colorado district court judge has already determined that Defendants

Wunderlich, Nichols, and Black illegally entered Mr. Watkins’ home in violation of his Fourth

Amendment rights, and granted his motion to suppress evidence that the Defendants unlawfully

obtained.

          4.    Now, Mr. Watkins brings this civil action against the Defendants for DCSO’s

intentional violations of his constitutional rights to be free from excessive force and

unreasonable invasions of his home.

                              II.    JURISDICTION AND VENUE

        5.      This action arises under the Constitution and laws of the United States and the

State of Colorado and is brought pursuant to Title 42 U.S.C. § 1983.

        6.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 1331.

        7.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the Defendants reside

in this district and a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this district.

                                          III.    PARTIES

        Plaintiff

        8.      Plaintiff Bryce Watkins is a citizen of the United States and was at all times

relevant hereto a resident of and domiciled in Douglas County in the State of Colorado.

          Defendants




                                                   2
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 3 of 24




       9.      Defendant Douglas County, Colorado is responsible for the supervision, training,

official polices, customs, and actual practices of the Douglas County Sheriff’s Office.

       10.     Defendant Sergeant Brian Wunderlich is a citizen of the United States and a

resident of and domiciled in the State of Colorado. At all times relevant to the claims against

him, Defendant Wunderlich was acting under color of state law as an employee DCSO. At all

relevant times, Defendant Wunderlich was responsible for the supervision, training, and

discipline of his subordinate officers, including Defendants Black and Nichols here. Defendant

Wunderlich personally participated in the deficient training, supervision, and discipline of his

DCSO subordinates described herein.

       11.     Defendant Deputy Kevin Nichols is a citizen of the United States and a resident of

and domiciled in the State of Colorado. At all times relevant to the claims against him,

Defendant Nichols was acting under color of state law as a DCSO deputy.

       12.     Defendant Deputy Tammy Black is a citizen of the United States and a resident of

and domiciled in the State of Colorado. At all times relevant to the claims against her, Defendant

Black was acting under color of state law as a DCSO deputy.

                              IV.    FACTUAL ALLEGATIONS

       13.     On April 29, 2018, the Defendants illegally entered and rummaged around Mr.

Watkins’ home multiple times.

       14.     The Defendants also unjustifiably beat Mr. Watkins inside his own home.

       15.     No exigency or other legal basis supported any of the Defendants’ warrantless

invasions of Mr. Watkins’ home and Mr. Watkins’ privacy.




                                                 3
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 4 of 24




       16.     Mr. Watkins did nothing that justified any use of force against him either, much

less the violent body slams, choke holds, and excessively tight handcuffs to which the

Defendants deliberately subjected him.

       17.     The circumstances surrounding Defendants’ unconstitutional home raid and

beatdown of Mr. Watkins follow.

       Facts Gathered by the Defendants Before Entering Mr. Watkins’ Home

       18.     On the evening of April 28, 2018, Mr. Watkins’ wife at the time filed a police

report alleging that she and Mr. Watkins had been involved in a domestic violence incident on

the morning of April 28. The police were unable to contact Mr. Watkins on April 28.

       19.     No law enforcement officer attempted to obtain a search warrant for Mr. Watkins’

home on April 28 or April 29 despite having ample time to request one.

       20.     About 24 hours after the reported altercation between Mr. and Ms. Watkins, Ms.

Watkins contacted the DSCO and stated that Mr. Watkins had recently arrived home.

       21.     Soon afterwards, Defendants Nichols, Black, and Wunderlich were dispatched to

the Watkins’ residence to follow up on the April 28 domestic violence report. They arrived in

separate patrol vehicles at about 930am on April 29.

       22.     Ms. Watkins was standing safely outside in a park near Mr. Watkins’ home when

Defendant Nichols arrived on scene.

       23.     Defendant Deputy Nichols and Ms. Watkins spoke while they were in the park

together.

       24.     Ms. Watkins identified Mr. Watkins’ home and told Nichols that she and Mr.

Watkins live there together.

       25.     Ms. Watkins also told Nichols that there were not any firearms in the home.




                                                4
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 5 of 24




       26.     During Defendant Nichols’ conversation with Ms. Watkins in the park, Mr.

Watkins called her phone, and Nichols answered it.

       27.     Defendant Nichols asked Mr. Watkins to come out of the house to speak with

deputies. Mr. Watkins refused. Mr. Watkins instead clearly communicated to Defendant Nichols

that law enforcement could not enter his home without a search warrant.

       28.     Defendant Nichols reported on his police radio (which at least Defendants Black

and Wunderlich could hear at the time) that he just talked with Mr. Watkins, that Mr. Watkins

was refusing to come to the door, that Mr. Watkins stated he was going to take a shower, and that

Mr. Watkins hung up on him (Nichols).

       29.     Thus, it was apparent to all the Defendants – before any Defendant entered Mr.

Watkins’ home – that Mr. Watkins unequivocally did not consent to law enforcement entering

his home.

       30.     Immediately after the call with Mr. Watkins, Defendant Nichols told Ms. Watkins

that sheriffs were going to have to enter Mr. Watkins’ home because he was refusing to come

outside. This laid bare his illegal plan to invade Mr. Watkins’ home simply because Mr. Watkins

had stated that he was not going to leave his home.

       31.     Likewise, when Nichols reported to Black and Wunderlich over the radio that Mr.

Watkins refused to speak with law enforcement and stated that he was about to get into the

shower, Wunderlich told Nichols to tell Mr. Watkins to not get into the shower and to “tell him

we’re gonna come in.” Defendant Sergeant Wunderlich was the supervisor on scene, by virtue of

his senior rank.




                                                5
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 6 of 24




       32.     Though Mr. Watkins had a clearly established constitutional right to refuse to

leave his home and to stay in his home without the police invading it, this made no difference to

the Defendants.

       33.     Because Mr. Watkins had stated that he would not come out of his house, the

Defendants decided to storm into his home, almost immediately.

       34.     Before leaving the park, Defendant Nichols also asked Ms. Watkins if there was a

garage code, and she stated that there was and gave him the code. Ms. Watkins told Nichols that

this same code would open the front door.

       35.     Defendant Nichols relayed the garage code to Defendants Black and Wunderlich

over the police radio.

       36.     He further stated on the radio that there were no guns inside Mr. Watkins’ home.

       37.     Based on information gathered during his investigation into the Watkins case, and

before entering Mr. Watkins’ home, Defendant Nichols also knew that:

                   a. Ms. Watkins was safe on the morning of April 29, as she was outside in a

                         park, far away from Mr. Watkins, with sheriffs in close proximity to her.

                   b. Mr. Watkins had never before been arrested for or charged with, much less

                         convicted of, any violent criminal offense.

                   c. There was no particularized reason to believe that Mr. Watkins would seek

                         to destroy or conceal any evidence inside his home.

                   d. There was no factual basis upon which to conclude that Mr. Watkins

                         posed an immediate threat to himself or others.

                   e. There was no evidence that anyone besides Mr. Watkins was in the house

                         on the morning of April 29




                                                  6
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 7 of 24




                   f. There was no other conceivably emergent or exigent circumstance in Mr.

                      Watkins’ home.

                   g. Mr. Watkins was a tenant of the home who had an enforceable right, under

                      the circumstances, to not consent to the police entering his home.

       38.     Once Defendant Nichols ended his conversation with Ms. Watkins, he reentered

his patrol vehicle and drove the short distance to Mr. Watkins’ house.

       39.     He reported on the radio to his Co-Defendants that he was heading to Mr.

Watkins’ home, and that Ms. Watkins was going to remain in the park.

       40.     Defendants Black and Wunderlich were standing just outside Mr. Watkins’ house

when Nichols arrived there.

       41.     Defendant Deputy Black had already tried to open the front door using the code

Ms. Watkins provided but had been unable to do so.

       42.     Wunderlich had already tried to open the garage door using the code Ms. Watkins

provided but had been unable to do so.

       43.     Defendant Nichols went onto the front porch. Defendant Black was already

standing on the front porch near the front door.

       44.     Soon after Defendant Nichols joined Black on the front porch, both he and Black

intentionally muted their bodycams.

       45.     For the next minute or so, Nichols and Black conversed, but what exactly they

said is unknown as both of these Defendants deliberately covered it up, and Defendant

Wunderlich was too far away from the conversation of Nichols and Black to fully capture it on

his own body cam.




                                                   7
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 8 of 24




       46.     When the audio resumed on Nichol’s body cam footage, he stated something to

the effect of “I didn’t ask for that to be honest with you.” Based on Wunderlich’s body cam

footage, Nichols said this in response to Wunderlich asking him whether Ms. Watkins explicitly

gave law enforcement permission to enter the home.

       47.     Thus, all the Defendants knew that even Ms. Watkins had not given the police

permission to enter Mr. Watkins’ home before any Defendant entered Mr. Watkins’ home.

       48.     Nichols then attempted to unlock the front door using the code that Ms. Watkins

had given him, but it did not unlock the lock the door, and he told Black that it was not working.

       49.     In response, Black stated that they should enter the home with their less lethal

weapons (i.e., tasers) drawn.

       50.     Like Nichols and Wunderlich had previously done, Black therefore put words to

her (blatantly illegal) belief that Mr. Watkins refusing to come out of his own home justified an

imminent law enforcement raid of his home.

       51.     While still on the front porch, Black and Nichols also discussed the possibility

that Mr. Watkins may have intentionally changed the code in order to stop them from entering

his home. This supplies even more proof that they knew that Mr. Watkins did not consent to the

police coming into his house.

       52.     At no point when Black and Nichols were standing right next to the front door

together did they so much as knock on the door or otherwise audibly announce their presence to

Mr. Watkins.

       53.     As such, Mr. Watkins (who was inside his house taking a shower upstairs) had no

idea that the police were on his front porch and trying to break into his home.

       54.     Defendant Wunderlich meanwhile stood outside Mr. Watkins’ garage.




                                                 8
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 9 of 24




         55.   Defendants Black and Nichols left the front porch walked over to Wunderlich.

         56.   Defendant Nichols entered the code Ms. Watkins had given him into the garage

door keypad.

         57.   It worked – and the door opened.

         58.   The garage manifestly was part of Mr. Watkins’ home; it was fully encompassed

and enclosed by the walls and roof of Mr. Watkins’ house where he resided, and there were two

cars and numerous other personal effects inside. The garage was not semi-detached or detached

from the house.

         Defendants Nichols and Black Illegally Enter Mr. Watkins’ Home Through the
         Garage. Defendant Supervisor Wunderlich Watches His Subordinates Invade Mr.
         Watkins’ Home but Does Nothing to Stop Them. Wunderlich Instead Illegally
         Enters the Garage Himself.

         59.   Defendants Nichols and Black entered Mr. Watkins’ garage with their tasers

drawn.

         60.   Defendant Wunderlich watched this illegal home invasion unfold but failed to

immediately stop it, despite having the opportunity to do so.

         61.   As Defendants Nichols and Black prepared (with weapons drawn) to open the

door into the next room in Mr. Watkins house, Wunderlich asked if Ms. Watkins had given them

permission to go inside.

         62.   Defendant Nichols again told Wunderlich that she had not explicitly given law

enforcement permission to enter the home (he had said the same thing to Black and Wunderlich

earlier when he was standing on the front porch).

         63.   Nichols then went back outside by passing underneath the open garage door, in

order to speak with Ms. Watkins again.

         64.   Meanwhile, Black remained inside the garage.



                                                  9
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 10 of 24




        65.     Wunderlich did not say or do anything to stop Black from continuing to illegally

occupy Mr. Watkins’ home.

        66.     Defendant Wunderlich instead crossed the threshold between the garage and

exterior into Mr. Watkins’ home himself. Therefore, Wunderlich illegally entered Mr. Watkins’

home as well.

        67.     Through their communications with Defendant Nichols, and their own

independent knowledge of the April 28 report of Ms. Watkins, neither Defendant Wunderlich

nor Black were aware of any facts indicating that an exigency existed inside Mr. Watkins’ home

on the morning of April 29. Conversely:

                    a. They knew that the reported altercation between Mr. Watkins and his wife

                        had occurred more than a day ago.

                    b. They knew Ms. Watkins was outside the home at the time, and that she

                        was safe in a nearby park.

                    c. They had no reason to believe that anyone was inside Mr. Watkins’ home

                        besides Mr. Watkins.

                    d. They had no reason to believe that anyone was in danger inside Mr.

                        Watkins’ home.

                    e. They observed that Mr. Watkins’ house was quiet and peaceful, as no

                        sounds were emanating from the interior and no one was visible inside.

                    f. They had no reason to believe that anyone was seeking to destroy

                        evidence inside the home.

        68.     Moreover, Wunderlich and Black (like Nichols) had no reason to believe that Mr.

Watkins had consented to the police entering his home. Rather, Defendants Wunderlich and Black knew

that Mr. Watkins had clearly refused to consent to law enforcement entering his home during his recent


                                                   10
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 11 of 24




phone conversation with Defendant Nichols. They knew that Mr. Watkins was a co-tenant of the

home who had an enforceable right, under the circumstances, to not consent to the police

entering his home.

         69.   Before Nichols left the premises to return to the nearby park, Defendant

Wunderlich told Defendant Nichols to place a trash can next to the garage door sensor so that it

would stay open – still lacking a search warrant, and still lacking consent from any owner of the

house.

         70.   Defendant Nichols dragged over a trash can to hold open the garage door to Mr.

Watkins’ house.

         71.   Defendant Nichols then walked back to the park to ask Ms. Watkins if she would

consent to the deputies’ entry to the home. She said that she did. She also explicitly stated that

she and Mr. Watkins both owned the home.

         72.   After Defendant Nichols returned to the garage, he reported that Ms. Watkins had

given them permission to enter the home. He said nothing about Mr. Watkins revoking his non-

consent.

         73.   Of course, Defendant Nichols still knew that Mr. Watkins had refused to consent

to the police entering his home just a few minutes earlier. So did Defendants Black and

Wunderlich.

         Defendants Wunderlich, Nichols, and Black Storm into the Living Area of Mr.
         Watkins’ Home Despite Lacking Mr. Watkins’ Consent, a Search Warrant, or an
         Exigency.

         74.   Defendant Nichols immediately entered the home via the garage and joined

Black, who had already been lurking in there for a while.




                                                 11
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 12 of 24




       75.      Nichols led the charge into the living area of Mr. Watkins’ home. He opened the

closed door separating the garage and laundry room and went into the laundry room. Black

followed close behind him.

       76.      Black and Nichols then went through Mr. Watkins’ kitchen area to a staircase that

led to the second floor.

       77.      Once they were inside Mr. Watkins’ home, Defendants Nichols and Black started

loudly announcing that the sheriff’s office was there and demanding that Watkins immediately

come out and talk with them.

       78.      Defendant Wunderlich entered Mr. Watkins’ home through the front door around

the time that Nichols and Black arrived at the base of the staircase.

       79.      Mr. Watkins was upstairs in the bathroom, heard the loud commands of

unexpected home intruders, quickly exited the shower, wrapped himself in a towel and came

partway down the stairs.

       80.      Mr. Watkins was surprised, terrified, and bewildered – and repeatedly asked what

was going on.

       81.      Mr. Watkins clearly was unarmed and nonthreatening.

       82.      Defendants Nichols and Black commanded Mr. Watkins to immediately come the

rest of the way down to the first floor.

       83.      At least Nichols and Black had their tasers drawn by the time Mr. Watkins first

saw them in his house from partway up the stairs. The tasers looked like handguns and added to

the abject terror and shock that Mr. Watkins was experiencing.

       Defendants Wunderlich, Nichols, and Black Beat and Terrorized Mr. Watkins
       Without Justification Inside His Own Home.




                                                 12
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 13 of 24




       84.     Nichols and Black then proceeded to point their weapons straight at Mr. Watkins,

which further compounded his terror.

       85.     Mr. Watkins kept exclaiming “this is my house!” Mr. Watkins also explained that

he was a co-owner of the home. This yet again made it clear to all of the Defendants that he was

not consenting to law enforcement being inside and that he had the authority to keep the police

out of his home under the circumstances. Making his non-consent clearer still, one of the

Defendants (believed to be Nichols) stated that Ms. Watkins had given the police permission to

enter the home. Mr. Watkins immediately asserted “No!”.

       86.     However, none of this deterred any of the Defendants from continuing to occupy

Mr. Watkins home – with their weapons trained on him.

       87.     Soon after Mr. Watkins first saw the Defendants, he complied with their

commands for him to come down the stairs and descended to the base of his staircase. He

continued to ask the Defendants for an explanation about what was going on. They failed to

provide one and thereby needlessly escalated the situation.

       88.     Then, Mr. Watkins stepped back from the Defendants while still facing them,

with his back turned to the second floor.

       89.     Mr. Watkins did nothing that was threatening.

       90.     Mr. Watkins did nothing indicating that he was attempting to flee (obviously, no

one who legitimately wanted to flee from a scene would do it by taking a step or two up a

staircase that leads to their bedroom).

       91.     Mr. Watkins clearly was just confused, stunned, and fearful for his life. The

Defendants intensified his terror by refusing to even explain to Mr. Watkins why they had

illegally broken into his house and were now pointing their weapons at him.




                                                13
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 14 of 24




          92.   Almost instantaneously after Mr. Watkins took a few steps backwards, Deputy

Nichols grabbed and tackled him, throwing Mr. Watkins down hard to the ground with his back

pointed towards the stairs.

          93.   At about the same time, Nichols clenched Mr. Watkins’ neck with one of his

hands and began to intentionally choke him.

          94.   Mr. Watkins was by this point petrified and confused beyond belief. Law

enforcement had entered the sanctity of his home unlawfully, pointed weapons at him for no

reason, and attacked him, including a large male officer putting his hand around Mr. Watkins’

throat.

          95.   Consequently, Mr. Watkins reflexively tried to retreat up the stairs.

          96.   This was a reasonable decision under the circumstances. Mr. Watkins had a right

to defend his house by using deadly force against the Defendants because they had all invaded

his home unlawfully. Mr. Watkins was therefore well within his rights when he nonthreateningly

tried to get away from the Defendants while still remaining in his own home. The Defendants

clearly were intent on beating him without justification; as such, trying to get away from them

was a logical and lawful decision.

          97.   Despite this, Nichols, Wunderlich, and Black, acting in concert, immediately

chased Mr. Watkins up the stairs and deliberately slammed him down very hard to the ground,

face first, while he was still on the stairs. This caused serious pain to Mr. Watkins.

          98.   Mr. Watkins suffered the additional profound indignity of his towel falling off his

body during this time. He was now completely naked. The Defendants’ brazen invasion of his

privacy inside his own home was nothing short of remarkable.




                                                 14
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 15 of 24




       99.     Defendants Nichols, Wunderlich, and Black, acting in concert, continued to

brutalize Mr. Watkins once he was on the ground (and naked).

       100.    For example, Wunderlich put Mr. Watkins in a headlock and started choking him.

He also placed a taser in his back and threatened to deploy it if he did not stop resisting (though

Mr. Watkins was clearly not resisting at the time).

       101.    Black pointed her taser at Mr. Watkins’ naked back as well, including after he

was handcuffed, which Mr. Watkins observed in terror.

       102.    Nichols then intentionally excessively tightly handcuffed Mr. Watkins hands

behind his back, while he was still lying naked on the staircase. This caused significant pain to

Mr. Watkins’ wrists.

       103.    At no relevant time did Mr. Watkins threaten any Defendant.

       104.    At no relevant time did Mr. Watkins attempt to physically harm any Defendants.

       105.    At no relevant time did Mr. Watkins refuse to comply with an enforceable

command.

       106.    At no relevant time did Mr. Watkins resist arrest.

       107.    At no relevant time did Mr. Watkins even attempt to leave his own house.

       108.    At no relevant time did any Defendant try to intervene to stop their co-Defendants

from subjecting Mr. Watkins to excessive force, despite having the opportunity to do so.

       109.    Eventually, Wunderlich retrieved clothes for Mr. Watkins and Nichols put pants

on him.

       110.    The Defendants then escorted Mr. Watkins, still shirtless and shoeless, to an

awaiting patrol car in front of his on-looking neighbors and his prospective work clients. Yet

again, the Defendants unnecessarily humiliated Mr. Watkins at his home.




                                                 15
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 16 of 24




       Defendants Black and Nichols Illegally Enter Mr. Watkins’ Home Again. Defendant
       Supervisor Wunderlich Does Nothing to Stop His Subordinates’ Illegal Home
       Entries Again.

       111.    After Mr. Watkins was in police custody, Defendant Black went back into Mr.

Watkins house without a search warrant. She still knew that Mr. Watkins had expressly refused

to permit law enforcement to enter his house, and that there was no exigency.

       112.    She took pictures of his staircase.

       113.    Defendant Black left the house and then went back in yet again to obtain clothes,

a cell phone, and wallet for Mr. Watkins. Black also spoke with Ms. Watkins at length inside Mr.

Watkins’ home. For the reasons stated in, e.g., paragraph 111, Black still lacked legal

justification for entering and remaining in Mr. Watkins’ home.

       114.    For his part, Defendant Nichols also reentered Mr. Watkins’ home after he had

been arrested and was in the patrol car by going into his garage without a search warrant.

Wunderlich watched this illegal entry unfold but, of course, did nothing to try stop it even though

he could have. Wunderlich and Black still knew that Mr. Watkins had expressly refused to

permit law enforcement to enter his house, and that there was no exigency.

       115.    Later that morning, Nichols went back into the living area portion of Mr. Watkins

house to speak with Ms. Watkins and rummage around the staircase. He stayed inside for several

minutes. For the reasons stated in, e.g., paragraph 114, Nichols still lacked legal justification for

entering and remaining in the home.

       116.    Mr. Watkins was eventually transported to the DCSO jail, where he was held for

about 24 hours.

       117.    As mentioned, the Defendants intentionally placed Mr. Watkins in excessively

tight handcuffs. They then kept him excessively tightly cuffed for an extended period. Of




                                                 16
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 17 of 24




particular note, while Mr. Watkins was waiting to be booked as Defendant Black typed her

police report, Mr. Watkins asked her repeatedly if someone could loosen his handcuffs because,

as he explained, he was starting to lose feeling in his hands. Defendant Black intentionally took

no action to ameliorate his reported pain and loss of circulation for over an hour. Mr. Watkins

suffered visibly bruised wrists (and serious pain) from this excessive force.

       118.     As of all of this was not already enough, the Defendants, acting in concert,

deliberately fabricated evidence to support Mr. Watkins being charged with misdemeanor

obstructing a police officer and assault on a peace officer based on his interactions with them

inside his house. The Defendants’ lies provided material support for these charges. The truth is,

though, there clearly existed no probable cause or even arguable probable cause to charge Mr.

Watkins with these offenses, as he clearly did not commit any crime during his interactions with

the Defendants. The reasons for this are set forth above.

       119.     The prosecution eventually dropped the manifestly bogus charges against Mr.

Watkins based on his interactions with law enforcement, but not before Mr. Watkins incurred

significant personal expense, stress, and anguish defending himself against it for over one year

(with the aid of a private criminal defense attorney).

       District Court Judge Slade Holds That the Defendants Violated Mr. Watkins’
       Fourth Amendment Rights.

       120.     A neutral judge has already determined that the Defendants violated Mr. Watkins’

rights by illegally entering his home, in violation of the Fourth Amendment to the United States

Constitution.

       121.     More specifically, 18th Judicial District Court Judge Theresa Slade granted Mr.

Watkins’ motion to suppress after an evidentiary hearing involving testimony by Deputy Nichols

and presentation of body cam video.



                                                 17
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 18 of 24




        122.    Judge Slade found that the Defendants entered the home without a search warrant,

without valid consent, and without justification based on exigent circumstance, and therefore

held: “I am finding that the officers did make an unlawful entry into the home and suppress

evidence obtained following that entry and that starts from the garage.”

        123.    Judge Slade’s holding was correct. Under clearly established Supreme Court law,

when a co-tenant of the house, i.e. Mr. Watkins here, has refused to permit law enforcement to

enter their home, it is unlawful for the police to enter the home without a search warrant or an

exigent circumstance. See, e.g., Georgia, 547 U.S. at 115. “Disputed permission is . . . no match

for this central value [of a person’s house] of the Fourth Amendment[.]” Id.

        124.    The Defendants violated this and other clearly established law.

        125.    As a result of the Defendants’ violations of his rights, Mr. Watkins has suffered

significant physical and psychological harm.

        Defendants Douglas County and Wunderlich failed to properly train, supervise, and
        discipline DCSO personnel regarding the lawful basis for entering a person’s home.

        126.    Defendants Douglas County and Wunderlich have failed to properly train,

supervise, and discipline their subordinate employees and agents who participated in the

aforementioned events, despite the obvious need for scrutiny in specialized training, supervision

and discipline regarding such decisions, and the fact that their current custom, policies, and/or

practices with respect to training, supervision, and discipline are clearly likely to result in a

violation of constitutional rights.

        127.    Defendant Wunderlich personally participated in this deficient training,

supervision, and discipline of his DCSO subordinates, including Nichols and Black. These

deficiencies existed at all relevant times – including well before April 2018 – and are

exemplified by at least the following: the failure to appropriately train DCSO employees



                                                  18
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 19 of 24




regarding the bases for lawfully entering a person’s home, the failure to utilize other appropriate

training methodology with respect to DCSO employees as well (such as sufficiently regular

stress inoculation training), the failure to provide or obtain appropriate medical care for

individuals injured during an arrest, the failure to require DCSO employees to timely, accurately,

or truthfully report their on-the-job conduct, the failure to properly investigate allegations of

misconduct against DCSO employees, the failure to require DCSO employees to preserve

evidence relating to allegations of DCSO misconduct, and the failure to suitably discipline

DCSO employees who engaged in misconduct, including but not limited to unconstitutional

entries and searches of homes and uses of force against individuals.

        128.    Thus, Defendants Wunderlich and Douglas County had actual or constructive

notice before April 2018 that their deficient customs, practices, and actual policies were

substantially certain to result in constitutional violations of a similar nature to those Plaintiff

suffered, and consciously and deliberately chose to disregard the risk of harm.

        129.    The DCSO Sheriff and Defendant Wunderlich also ratified the individual

Defendants’ illegal entries into and searches of Plaintiff’s home (and excessive use of force

against Plaintiff inside) by being aware of their actions taken and the illegal bases for their

actions, but nonetheless condoning and approving all of their actions. Such ratification

demonstrates that the law enforcement conduct as described herein was engaged in pursuant to

approved custom, policy and practice and was standard operating procedure in the Douglas

County Sheriff’s Office.

        130.    At all relevant times, all the individual Defendants were acting consistent with

and pursuant to the customs, policies, and practices of the DCSO.




                                                  19
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 20 of 24




        131.    At all relevant times, all the individual Defendants were acting consistent with

and pursuant to the training provided to them by the DCSO.

        132.    Upon information and belief, the County failed to discipline or otherwise

reprimand any of the individual Defendants for any of their conduct underlying Plaintiff’s case.

                             STATEMENT OF CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF
                          42 U.S.C. § 1983 – Fourth Amendment Violation –
                                        Unlawful Entry/Search
                          (Against Defendants Wunderlich, Nichols, and Black)

        133.    Plaintiff hereby incorporates all other paragraphs of this Amended Complaint as if

fully set forth herein.

        134.    Defendants were acting under color of state law in their actions and inactions

which occurred at all times relevant to this action.

        135.    Plaintiff had a protected Fourth Amendment interest against unreasonable

governmental intrusion into his home.

        136.    Defendants Wunderlich, Nichols, and Black acting in concert with one another,

entered and searched Plaintiff’s home unlawfully.

        137.    Defendants also failed to intervene despite an opportunity and obligation to do so

to prevent violating Mr. Watkins’ rights.

        138.    No Defendant had a warrant authorizing any such search of Plaintiff’s home.

        139.    Plaintiff never consented to any Defendant’s entry or search of his home.

        140.    No legally recognizable circumstances, exigent or otherwise, existed which would

have justified or permitted Defendants’ conduct.

        141.    Defendants’ actions as described herein were objectively unreasonable in light of

the circumstances confronting them.



                                                  20
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 21 of 24




        142.    Defendants engaged in these actions intentionally, willfully, and wantonly.

        143.    Defendants engaged in these actions with reckless or callous disregard of, or

indifference to, the rights and safety of Plaintiff (and others).

        144.    Plaintiff has been and continues to be damaged by Defendants’ unreasonable

searches because such searches caused and causes him severe mental and emotional distress.

        145.    The acts or omissions of each Defendant were the legal and proximate cause of

Plaintiff’s damages.

                                   SECOND CLAIM FOR RELIEF
                          42 U.S.C. § 1983 – Fourth Amendment Violation –
                                           Excessive Force
                          (Against Defendants Wunderlich, Nichols, and Black)

        146.    Plaintiff hereby incorporates all other paragraphs of this Amended Complaint as if

fully set forth herein.

        147.    Defendants were acting under color of state law in their actions and inactions

which occurred at all times relevant to this action.

        148.    Plaintiff had a protected Fourth Amendment interest against excessive force at the

hands of law enforcement personnel.

        149.    Defendants Wunderlich, Nichols, and Black, acting in concert, unlawfully seized

Plaintiff by means of excessive physical force.

        150.    Defendants had no warrant authorizing any seizure of Plaintiff’s person.

        151.    No legally recognizable circumstances, exigent or otherwise, existed which would

have justified or permitted Defendants’ conduct.

        152.    Defendants’ actions were objectively unreasonable in light of the circumstances

confronting them.

        153.    Defendants engaged in these actions intentionally, willfully, and wantonly.



                                                  21
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 22 of 24




        154.    Defendants engaged in these actions with reckless or callous disregard of, or

indifference to, the rights and safety of Plaintiff (and others).

        155.    Plaintiff has been and continues to be damaged by Defendants’ use of excessive

force because such excessive force caused and causes him severe mental and emotional distress.

        156.    The acts or omissions of each Defendant were the legal and proximate cause of

Plaintiff’s damages.

                              THIRD CLAIM FOR RELIEF
                     42 U.S.C. § 1983 – Fourth Amendment Violation –
                Unlawful Entry/Search – Supervisory and Municipal Liability
                    (Against Defendants Douglas County and Wunderlich)

        157.    Defendant Douglas County and Defendant Wunderlich failed to properly train,

supervise and discipline their employees and subordinate officers, respectively, regarding the

proper basis for engaging in a search of a residence, which was a cause of the Defendants’

unlawful search of Plaintiff’s home.

        158.    This inadequate training, supervision, and or discipline results from a conscious

or deliberate choice to follow a course of action from among various alternatives available to

Defendants Douglas County and Wunderlich.

        159.    In light of the duties and responsibilities of Defendant Douglas County and

Defendant Wunderlich’s personnel – who must make decisions regarding when Fourth

Amendment searches are appropriate – the need for scrutiny in specialized training, supervision

and discipline regarding such decisions is so obvious, and the inadequacy of appropriate training

and supervision is so likely to result in a violation of constitutional rights, such as those

described herein, that Defendant Douglas County is liable for its failure to properly train,

supervise, and discipline its subordinate employees and agents. Defendant Wunderlich is liable

for these reasons as well.



                                                  22
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 23 of 24




       160.    Such failure to properly hire, train and supervise was the moving force behind and

proximate cause of Defendants’ unreasonable search of Plaintiff’s home, and constitutes an

unconstitutional policy, procedure, custom and/or practice.

       161.    Defendants Douglas County and Wunderlich also ratified Black’s, Nichols’, and

Wunderlich’s unlawful entry and search of Plaintiff’s home by being aware of the circumstances

surrounding their illegal entry and search and approving of their actions without exception.

       162.    Plaintiff has been and continues to be damaged by Defendants’ unreasonable

searches because such searches caused and causes him severe mental and emotional distress.

       163.    The acts or omissions of each Defendant, including the unconstitutional policy,

procedure, custom and/or practice described herein, were the legal and proximate cause of

Plaintiff’s damages.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against Defendants, and award him all relief as allowed by law and equity, including, but not

limited to the following:

           a. Declaratory relief and injunctive relief, as appropriate;

           b. Actual economic damages as established at trial;

           c. Compensatory damages, including, but not limited to those for past and future

               pecuniary and non-pecuniary losses, emotional pain, suffering, inconvenience,

               mental anguish, loss of enjoyment of life, medical bills, and other non-pecuniary

               losses;

           d. Punitive damages for all claims as allowed by law in an amount to be determined

               at trial;

           e. Pre-judgment and post-judgment interest at the highest lawful rate;




                                                23
Case 1:20-cv-01172-MEH Document 1 Filed 04/27/20 USDC Colorado Page 24 of 24




         f. Attorney’s fees and costs; and

         g. Such further relief as justice and equity requires.

      PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

            Dated this 27th day of April 2020.

                                                   KILLMER, LANE & NEWMAN, LLP

                                                   s/ Michael Fairhurst
                                                   Michael P. Fairhurst
                                                   David A. Lane
                                                   KILLMER, LANE & NEWMAN, LLP
                                                   1543 Champa Street, Suite 400
                                                   Denver, Colorado 80202
                                                   (303) 571-1000
                                                   (303) 571-1001-facsimile
                                                   mfairhurst@kln-law.com
                                                   dlane@kln-law.com

                                                   ATTORNEYS FOR PLAINTIFF




                                              24
